Citation Nr: 0113959	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  93-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability as secondary to service-connected bilateral knee 
condition.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to an increased evaluation for recurrent 
dislocation of the right patella, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to service 
connection for a low back condition and also from an April 
1995 rating, which established entitlement to service 
connection for a right knee condition, assigning a 20 percent 
evaluation thereto. 

The case was previously before the Board in January 1995, 
December 1995 and January 1998, at which time it was Remanded 
for additional development.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

Pursuant to a private examiner's report dated in February 
2000, patellofemoral arthritis of the right knee was first 
diagnosed.  The RO addressed a claim of entitlement to 
service connection for arthritis of the right knee as if it 
were inextricably intertwined with the other issues on 
appeal.  Due to conflicting evidence, the claim will be 
addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The medical evidence of record reflects that it is at 
least as likely as not that a low back disability is 
proximately due to or the result of the service-connected 
bilateral knee disorder. 

3.  Right knee instability is reflected by subjective 
complaints of frequent knee dislocations and manifested 
primarily by clinical observations of a patella which 
subluxes laterally but with good stability in the 
femorotibial joint, good range of motion and without ligament 
laxity indicative of a severe disability.   


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is 
warranted.  38 C.F.R. § 3.310(a) (2000).

2.  The criteria for a disability rating in excess of 20 
percent for recurrent subluxation or lateral instability of 
the knee are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Part 4, Codes 5010, 5257, 
5259, 5260, 5261 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for service 
connection for a low back disorder.  In particular, the 
veteran maintains that his service-connected bilateral knee 
disability led to his development of the low back condition.  
The appeal also pertains to an increased rating for a right 
knee condition.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  The RO 
has made considerable efforts to ensure that all relevant 
evidence has been associated with the claims file, and there 
are numerous private medical records in the file.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.  

Low Back

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id. 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection is warranted when a nonservice-
connected condition is caused or aggravated by a service 
connected disability.  When a nonservice-connected disability 
is proximately due to or the result of a service-connected 
condition, such veteran will be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service medical records are silent as to complaints, 
treatment or diagnoses relating to a back condition.  He 
underwent a left patella transfer procedure during service.  
Service connection was awarded for the left knee disorder 
soon after separation.  Following service separation, the 
earliest clinical treatment records regarding back complaints 
are dated in 1981 and 1984.  

In January 1991, the veteran suffered a work related back 
injury when he slipped on some oil while unloading a truck, 
at which time he also reinjured his left knee.  He was 
apparently awarded workmen's compensation and Social Security 
benefits as well.

In May 1992, clinical records reflect intermittent back pain 
with radiation.  There was no spasm.  Neurological 
examination was normal and straight leg raising was negative.  
In August 1992, Dr. L.A, a chiropractor, reported pain on 
deep palpation of the lumbar spine.  The veteran reported 
radiating pain.  Right Patrick's test revealed sacroiliac 
pain.  X-rays revealed no fractures, malformations or obvious 
pathologies.  Diagnosis, in pertinent part, was sacroiliac 
sprained strain.  Dr. L.A. also noted that the sacroiliac 
problem spontaneously exacerbated during the previous month.  
He also reported that it was "likely that the [veteran] will 
continue to have symptoms relating to his lower back and his 
lower extremities, due to the underlying instability of the 
[service-connected left] knee disability."

The veteran was afforded an examination in March 1993 by Dr. 
R.M., Jr., in the context of his Social Security claim.  
Apart from the 1991 accident, the veteran reported having 
sustained an injury to his left knee in service.  No history 
of back injuries or complaints were reported apart from the 
1991 work injury.  All of the losses of function of the low 
back and bilateral knees were attributed to the 1991 
accident.  

Also in the context of the Social Security claim, a July 1993 
letter from a private physician, Dr. R.B.H., reports that the 
veteran's 1991 accident was considered aggravating the pre-
existing knee pathology.  He was felt to be 20 percent 
disabled due to the left knee, 10 percent disabled due to the 
right knee and 10 percent disabled attributable to his low 
back.  All such losses of function were considered directly 
related to the January 1991 work related injury.  The 
examiner also expressly noted the veteran had "no history of 
back trouble prior to January 1991."

The veteran was afforded a VA examination in May 1996 to 
ascertain whether the back condition was secondary to the 
service-connected knee disabilities.  The veteran related 
left and right knee service-connected disabilities to the 
examiner.  He reported onset of other back problems in 1981 
related to an abnormal gait produced by his knee 
disabilities.  "He state[d] that he had no other injury, no 
other incident which might have caused this back problem."  
The examiner concluded that the back was more likely related 
to the knees given the reported history and onset of low back 
pain.  The Board notes that the association of the veteran's 
back condition to the service-connected knees was generated 
without the examiner's knowledge of the 1991 back injury or 
the July 1993 letter from Dr. R.B.H.   

The veteran supplied a letter dated in October 1999 from Dr. 
L.A. that reported that the veteran "continued with an 
abnormal gait that contributes to his back problems [and 
suffered] the effects of chronic mechanical back pain with 
paresthesia.  This has an underlying causative factor from 
the instability of the knees." 

The conclusion in the May 1996 VA examination is accorded 
little if any probative value whatsoever in that it derives 
from a patently inaccurate medical history.  The Board has, 
nevertheless, thoroughly reviewed the evidence of record.  It 
is noted that in one context, while claiming Social Security 
benefits, virtually all fault for the veteran's knee and back 
pathology was ascribed to the 1991 employment accident; 
whereas, in the context of his claim for VA benefits the 
veteran told the examiner there were no back injuries apart 
from the service related injury in the 1970's and early 
1980's.  There is no medical evidence of any significant 
continuity of back symptomatology until the veteran suffered 
a back injury in 1991.  Additionally, there is no credible 
evidence which associates the 1991 injury to the veteran's 
service-connected knees.  In fact, the evidence points to the 
fact that the 1991 injury caused exacerbations of the knees.  
Notwithstanding, there is an August 1992 and October 1999 
medical opinion suggesting an ongoing relationship between 
the veteran's current back problems and service-connected 
knee pathology.  

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence.  
Under the circumstances, the benefit of the doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.  
Accordingly, service connection is granted for a low back 
disability as secondary to service-connected bilateral knee 
condition.  38 C.F.R. § 3.310(a).

Right Knee

There do not appear to be any outstanding treatment records 
pertinent to the right knee and to this appeal, and the 
veteran has been put on notice as to the evidence needed to 
establish his claim.  In view of the considerable medical 
evidence of record pertaining to the right knee, further 
development or examination is not considered necessary.  Any 
deficiencies in any individual examination are remedied by 
the aggregation of all medical records.

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In this case, the veteran maintains disagreement from his 
initially assigned rating.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has held 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

The current 20 percent rating has been assigned by analogy 
under Diagnostic Code 5257.  See 38 C.F.R. §§ 4.20, 4.27.  
Under 38 C.F.R. § 4.71a, disability of the knee and leg is 
covered by Diagnostic Codes 5256 through 5263.  Under 
Diagnostic Code 5257, other impairment of the knee, involving 
recurrent subluxation or lateral instability, is rated 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight.

An impression of right anterior cruciate and medial capsular 
medial/collateral ligament instability was offered in January 
1981.  However, an October 1984 report from the Worcester 
Orthopedic Clinic noted the veteran's right patella rode high 
and comment was offered that he had a recurrent subluxating 
patella that also dislocated.  An examination in July 1992 
revealed an essentially normal right knee except for a 
laterally tracking patella; diagnosis, in pertinent part, was 
mild subluxation of the right knee.  Good strength and 
stability of the collateral and cruciate ligaments was 
reported on examination in March 1993.  Recurrent subluxation 
of the right patella was diagnosed in July 1993. 

On a March 1995 VA examination, the veteran reported frequent 
knee dislocations, right more than left and that his right 
knee gave way 6-7 times per year and that he used a knee 
brace off and on as well as a cane due to knee instability.  
Leg length was equal bilaterally.  The examiner noted both 
patella were extremely unstable and could be dislocated 
fairly easily.  There were no signs of inflammation of the 
knee joints.  Flexion and extension was without pain on the 
right.  X-ray of the knee was normal.  The examiner commented 
that the veteran expressed subjective complaints that did not 
correlate with objective findings.  Range of motion was 
normal in both knees except that he had pain in the left knee 
with flexion to 140 degrees.

A private examination afforded in February 2000 reported 
history of the right knee pain and symptomatology worse than 
the left.  Objectively, he had a positive prone femoral 
stretch test on his left knee, less so on the right.  He was 
reported with good stability in the femorotibial joint with 
good range of motion.  His neurovascular status was intact.  
There was general ligament laxity noted with hyperextension 
patterns.  Longitudinal alignment of the leg was good.  He 
was reported with a patella that subluxes laterally on 
standing films.  A supplemental report from the same examiner 
dated in May 2000 reported the veteran again giving a history 
of the right knee worse than the left.  On the right, he had 
abnormal patellofemoral mechanics.  He had increased 
subluxability.  He carried a mild effusion.  X-rays of both 
knees according to that examiner showed arthritis.  The right 
knee showed femorotibial arthritis and some early subluxation 
and narrowing of the femorotibial joint.

The veteran was afforded another VA examination in July 2000.  
Tenderness was demonstrated on the left knee over the 
anterior surface of the left patella along with moderate 
crepitus during flexion and extension.  On the right, there 
was presence of crepitation during flexion and extension.  
There was no swelling or tenderness at the knee joints.  
Motor strength was 5/5 bilaterally.  Deep tendon reflexes 
were symmetrical.  Sensory was intact.  McMurray's and 
drawer's tests were negative, bilaterally.

The current objective medical evidence, while demonstrating 
patellar subluxation or instability, fails to demonstrate 
subluxation of the right knee joint of a severity such as to 
warrant an evaluation in excess of 20 percent for any period 
at issue.  As for lateral instability, there is also no 
objective evidence of an unstable knee, such as locking or 
giving way under weight bearing conditions.  The veteran's 
private physician's statement in the abstract from February 
2000 to the effect that both the veteran's knees warrant a 30 
percent disability carries no weight in the absence of 
clinical findings in regard to the VA rating criteria.  Even 
accepting the physician's statement at face value, the 
examiner's statement contradicts the veteran's assertion that 
his right knee is worse than his left.

The preponderance of the evidence is against the veteran's 
claim.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran.  The benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board also notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (tibia and fibula, 
impairment of), and 5263 (genu recurvatum) are not 
applicable, as the presence of ankylosis of the left knee, 
dislocation or removal of the semilunar cartilage, impairment 
of the tibia or fibula, or genu recurvatum have not been 
demonstrated.

The VA is required to take pain symptoms and weakness into 
account, to the extent they are supported by adequate 
pathology.  38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98 (Aug. 14, 
1998).  However, there is insufficient objective evidence of 
functional loss and right knee pathology to support a 
conclusion that a rating in excess of 20 percent is warranted 
under Diagnostic Code 5257.  See 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca, supra.

There is no competent evidence of record which indicates that 
the veteran's right knee has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to service connection for a low back disability 
secondary to a service-connected bilateral knee condition is 
granted.

Entitlement to an increased evaluation for recurrent 
subluxation and lateral instability of the right knee is 
denied. 



REMAND

The Board notes that the veteran's representative has 
advanced a claim for arthritis of the right knee.  The RO 
addressed the claim as if it were inextricably intertwined 
with the other issues on appeal.  

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

The RO noted that arthritis of the right knee was not 
reported on X-rays of April 1999.  However, pursuant to a 
subsequent private examiner's report dated in February 2000, 
patellofemoral arthritis was diagnosed.  While X-rays were 
available for that examiner's review, it is unclear as to the 
basis for the latter diagnosis.  

The Board notes too that subsequent to the February 2000 
letter from Dr. J.N.M., he reported that X-rays of each knee 
were available for review.  "Both knees show arthritis."  
Nevertheless, the veteran was afforded further VA X-rays of 
the right knee in July 2000 which was returned negative.  The 
Board is of the opinion that the various X-rays should be 
assembled and read again.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  After obtaining any necessary 
release, the RO should obtain the X-ray 
films and any other radiographic reports 
or records relied upon by Dr. J.N.M. in 
his February and May 2000 statements to 
the effect that the veteran has arthritis 
of the right knee.  

The RO should also obtain the X-ray films 
of the right knee together with 
radiographic reports or records afforded 
in the context of the May 1999 and July 
2000 VA examinations.  

If the search for X-ray films and records 
has negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.  Notification should be provided to 
the veteran that: identifies the records 
that are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2.  Thereafter, the X-rays together with 
any associated reports should be referred 
to a VA radiologist or appropriate 
specialist who has not yet read the X-
rays.  The examiner is requested to 
review all X-rays of the right knee and 
associated reports.  Based on this 
review, the examiner is requested to 
offer an opinion as to whether a 
diagnosis of arthritis of the right knee 
is warranted.  If the physician believes 
that an examination is warranted, the 
veteran should be scheduled for an 
examination. The complete rationale for 
all opinions expressed must be provided.  
All reports should be typed.

The appellant is hereby notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issue in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


